Hinman, J.
This was a prosecution against the defendant, for the erection of a nuisance in a highway ; and the defendant, by the statute, in relation to nuisances in high*240ways, rivers and water-courses, as it existed previously to 1854, had a right to appeal from the county to the superior court, if, on the trial, the title to land should come in question. The title to land was in question, in this case, and the defendant, by the former statute, had the right to appeal. But, by the act of 1854, Rev. Stat., ed. 1854, 346, § 1, it was provided, that the county courts should have sole cognizance and jurisdiction, of all crimes, then by law within the jurisdiction of either the superior, or county courts, and of all appeals from justices of the peace. This took away the right of appeal, and the county court was correct, in so deciding.
It is too plain to require discussion, or authorities, that the acts and declarations of the defendant, at the time when, as well as before, and after, he opened the road which the prosecutor claimed to have proved, had been dedicated, by the defendant, to the use of the public, were admissible to show both the fact of the dedication, and the defendant’s intention in opening the road ; and also, that his acts and declarations, subsequently to the time when such dedication was complete, could not have the effect of revoking, or invalidating it. The county court properly qualified the claim of the defendant, as to the intention with which the way in question was opened by him, in requiring it to appear that his sole object, in opening it, was his own accommodation merely, and not the dedication of it to the use of the public.
There is, therefore, no error in the judgment complained of, and so we advise.
In this opinion, the other judges, Waite and Stokes, concurred.
Judgment affirmed.